DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Currently, claims 1-15 are pending.
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered.  Regarding section I, page 1, the examiner agrees the claim amendment to claim 10 overcome the previous rejection under 35 USC 112.  The rejection of claim 10 under 35 USC 112 is withdrawn.
Regarding section II, the rejections under 35 USC 103 to Ding in view of Green in light of the amendments, pages 1-5, are not persuasive.  Applicant argues that one of ordinary skill in the art might apply one of Green’s inserts (40) onto the exhaust core (11), but not the slits (12) (page 4, lines 18-23 of arguments).  The applicant further appears to argue both that 1.) the insert (40) creates an obstruction in the direction of fluid flow, and 2.) [the insert] does not provide serrated edges or any other surface feature because 
The examiner points out that in Ding, the slits (liquid inlet groove, 12) are provided in the sidewall of the exhaust core 11, which is how the fluid flows into the core 11 and out of the discharge pipe 13.  See page 5 of the translated document, lines 6-8 of the second paragraph: “When passing through the exhaust core 11, the liquid that breaks through the surface tension enters the hollow interior of the exhaust core 11 through the liquid inlet groove 12 of the exhaust core 11 and flows into the liquid discharge pipe 13 below the exhaust pipe”.  Thus the argument that one might apply the insert to 11 but not 12 is moot, because 12 is part of 11 and how fluid flows through the device.  The examiner notes the inlet grooves/slits inherently have an edge, which is the outermost limit of the structure that defines the groove, which is a portion of 11.  The examiner maintains that it would be obvious to one of ordinary skill in the art to provide serrations as claimed on the grooves/slits 12, the slits now having edges claimed, which is within the flow route of the liquid, in order to further separate any additional gas from the liquid flowing therethrough, as previously detailed in the final rejection dated 09/30/2020.  Green discloses differing shapes break up differing sized air bubbles [0039], so the examiner maintains that choosing serrations would be obvious based upon the size the bubbles needing to be removed.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11 recite the limitation “chosen from the group comprising (i) serrated, and (ii) rough”.  This Markush grouping is indefinite due the use of the open-ended phrase “comprising”, which makes it unclear what other alternatives are intended to be encompassed by the claim.  
In order to overcome this rejection, the examiner suggests amending the claim limitation to read in part “chosen from the group consisting of serrated and rough”.
The remaining claims are rejected based upon their dependency from an unclear claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 6, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 203898866U to Ding et al. in view of US 2017/0165435 to Green.
Regarding claim 1, Ding discloses an intravenous infusion set (fig. 1) to administer continuous air free delivery of intravenous fluid to a patient, said intravenous infusion set comprising:
a drip chamber (5),
a flexible infusion line (not labeled, shown in figure 1) of a predetermined length connecting a lower end (lower end of 5) of the drip chamber (5) to a standard connector (8) at the patient end so that a needle (9) or a catheter is connectable to the patient; 
wherein the flexible infusion line is connected to an outlet that comprises a distal extension (11 and figures 2-3) from a main body (wall of 5) of a connector (connection point between 5 and 6), wherein the distal extension comprises one or more slits (12) having edges (the examiner notes the slit edges are defined by the periphery of the slits, the portions of 11 that define 12);
a roller clamp (7) arranged between the drip chamber (5) and the standard connector (8, see fig. 1) being movable along the length of the flexible infusion line, 
Ding does not disclose wherein the one or more slits are chosen from the group comprising serrated and rough.
Green discloses a gas removal system and method for an intravenous fluid system.  Green discloses a housing with a fluid inlet and outlet which then delivers fluid to a patient (abstract).  Green discloses an air removal device extending into the fluid flow path in order to disrupt air or gas bubbles.  The insert (40) is disposed within the flow path (38) of the housing (30), and diverts air bubbles so that they do not advance to the fluid outlet.  Figure 2 shows a generally serrated insert. Air delivery to a patient is known to cause air embolism and death.  The insert may be sealingly engaged with the housing, or integrally formed, or separately inserted into the device [0036].  The insert includes protrusions such as ledges, baffles, flanges, separated by gaps, and may be in corrugated, convex, concave, or other shapes [0037], depending on the amount and size of the air bubbles needing removed [0039].
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the infusion art to provide serrations on the slits of Ding for enhanced removal of the air bubbles on Ding’s device, because Green discloses altering the size and shapes of the protrusions of the air removal device insert depending on the size and amount of air bubbles needing removed.  Having serrated edges would ensure 
Regarding claim 2, Ding further discloses wherein said flow regulating and stopping member (10) is a hydrophilic membrane. ([0011] gas barrier water-permeable filter film)
Regarding claim 3, Ding further discloses wherein the drip chamber (5) is provided with at least two chambers comprising a lower chamber (bottom portion of 5 below 4) and an upper chamber (defined by upper left hand portion of 4) connected by a ring (the outer portion of 4 that 5 fits into) defining a passage (passage is defined as the overlap between 5 and 4).
Regarding claim 4, Ding further discloses wherein a lower end of said lower chamber (lower end of 5) is sealed with a connector (6) resulting into an outlet (13) which in turn is connected to the flexible infusion line (fig. 1).
Regarding claim 6, Ding further discloses wherein said flow regulating and stopping member (10) is arranged to seat in the lower end of the lower chamber of the drip chamber. (see fig. 1-2, 10 is seated in the bottom portion of 5)
Regarding claim 11, Ding discloses intravenous infusion set (fig. 1) to administer continuous air free delivery of intravenous fluid to a patient, said intravenous infusion set comprising:
a drip chamber (5),
a flexible infusion line (shown in figure 1, not labeled) of a predetermined length connecting a lower end (bottom of drip chamber 5) to a standard connector (8) at the patient end so that a needle (9) or a catheter is connectable to the patient;

wherein the drip chamber (5) is provided with at least two chambers comprising a lower chamber (lower portion of 5) and an upper chamber (upper left portion of 4) connected by a connecting means comprising a ring (outermost portion of 4 that 5 inserts into) defining a passage (the overlap of 5 and 4 defines a passage), wherein a lower end of said lower chamber (lower end of 5) is sealed with a connector (6) resulting into an outlet (13) which in turn is connected to the flexible infusion line (see fig. 1), and
wherein the outlet (13) comprises a distal extension (11) from a main body of the connector (6) such that a fluid reservoir (see fig. 2-3, reservoir defined under 10, within interior of 6) is formed on a distal side of the connector (6) (fig. 2, reservoir is defined on distal side of 6); wherein the distal extension comprises one or more slits (12) having edges (the examiner notes the slit edges are defined by the periphery of the slits, the portions of 11 that define 12).
Ding does not disclose wherein the one or more slits are chosen from the group comprising serrated or rough.
Green discloses a gas removal system and method for an intravenous fluid system.  Green discloses a housing with a fluid inlet and outlet which then delivers fluid to a patient (abstract).  Green discloses an air removal device extending into the fluid flow path in order to disrupt air or gas bubbles.  The insert (40) is disposed within the flow path (38) of the housing (30), and diverts air bubbles so that they do not advance to the fluid outlet.  Figure 2 shows a generally serrated insert. Air delivery to a patient is known to 
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the infusion art to provide serrations on the slits of Ding for enhanced removal of the air bubbles on Ding’s device, because Green discloses altering the size and shapes of the protrusions of the air removal device insert depending on the size and amount of air bubbles needing removed.  Having serrated edges would ensure larger bubbles are more easily removed and further help prevent delivery of air to a patient.
Regarding claim 12, Ding discloses The intravenous infusion set as claimed in claim 11, wherein a sealing leg or ring (see fig. 3, internal ring of 6, that 10 seats upon in fig. 2) is provided on the connector (6) and forms a distal end of the fluid reservoir (see fig. 2) opposite to a proximal reservoir bottom (internal base of 6, fig. 2-3) wherein the distal extension (11) protrudes distally from the reservoir bottom (internal base of 6) to define a ring-like reservoir (see fig. 3).
Regarding claim 13, Ding discloses The intravenous infusion set as claimed in claim 11, wherein the one or more slits (12) are configured to be periodically placed on the distal extension (fig. 3, [0025] extended every 60°) to connect an inside of the reservoir (as defined by interior of 6 and below 10) through the outlet (13) with an outside of the reservoir (13 extends down to exterior of reservoir) in a direction 
Regarding claim 15, Ding discloses the intravenous infusion set as claimed in claim 13, wherein the one or more slits (12) are located on a central portion (they are located from the center of 11) which extends in a distal to proximal direction along the distal extension (12 extends distally to proximally along 11), and at least one of (i) over more than 50% of the extension a length of the distal extension (11)  and (ii) from a reservoir bottom (defined at bottom of interior of 6, fig. 3).  (Figure 3: 12 extends in a distal direction from bottom of 6)
Claims 5, 7-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Green, and further in view of US 2015/0018765 to Wong et al.
Regarding claims 5, 7-10, Ding does not explicitly disclose wherein said flow regulating and stopping member (10) is sealed onto a sealing leg or ring provided in or on the connector.  However, at page 5 of translation, 10 is “fixed above 11”.  An inner ring is formed by the inner ledge portion of 16, see figure 2.  Furthermore Ding disclose discloses wherein the flow regulating and stopping member has a proximal face (top of 10) and a distal face (bottom of 10), but does not disclose the proximal face includes a sealing area; wherein said flow regulating and stopping member is sealed onto a sealing leg or ring by said sealing area; wherein the hydrophilic membrane is sealable to a sealing leg or ring by at least one of heat sealing, adhesive sealing, ultrasonic welding, heated die, radio frequency, mechanical seal, insert molding, laser welding, press and snap fit, 
Wong discloses an intravenous infusion set to administer continuous air free delivery of intravenous fluid to a patient, said intravenous infusion set (10) comprising:
a drip chamber (20),
a flexible infusion line (40) of sufficient a predetermined length [0027] connecting a lower end ([0027] lower end of drip chamber (20) connected to connector 70) of the drip chamber (20) to a standard connector (70) at the patient end (fig. 1) so that a needle or a catheter is connectable to the patient [0028];
a roller clamp (60) arranged between the drip chamber (20) and the standard connector (70, see fig. 1) being movable along the length of the flexible infusion line [0028], said drip chamber (20) provided with a spike (30) on an upper end (fig. 1-2) and a flow regulating and stopping member (21) at the lower end (fig. 1-2) configured to administer continuous air free delivery of intravenous fluid to the patient [0020]; 
further including wherein said flow regulating and stopping member (21) is sealed onto a sealing leg or ring (24) provided in the connector (25) [0030]; 
wherein the flow regulating and stopping member (21) has a proximal face (portion of 21 that faces down in figure 2, see also [0010] which describes “the lower surface of the membrane”) and a distal face (portion of 21 that faces up in figure 2) and the proximal face (portion facing down) of the member (21) includes a sealing area ([0030] the area of 21 that is sealed to 24);
wherein said flow regulating and stopping member (21) is sealed onto a sealing leg or ring (24) by said sealing area [0030].
capable of being sealed by one of those methods, as required by the claim as presented, because the materials of the membrane (see [0023]) are able to at-least be heat sealed, press- or snap-fitted, or insert molded to other materials; further, the specific methods of sealing attachment are interpreted as product-by-process; the claim is not limited to the manipulations of the recited steps, only to the structure implied by the steps.  In this case, the implied structure is hydrophilic membrane sealed to the sealing ring.  Wong discloses this feature at [0030].  
	Regarding claim 10, Wong does discloses the intravenous infusion set (10) as claimed in claim 7, wherein said flow regulating and stopping member (21) is sealed onto the distal face (upper surface of membrane 21), because the distal face and proximal face define the stopping member, as required by claim 7; thus this claim requires the flow regulating and stopping member to be sealed unto itself.  The examiner notes Wong discusses the lower surface of the membrane [0010], thus implying an upper surface of the membrane, and also that the membrane is made of polysulfone or polyethersulfone.  These materials are able to be sealed upon themselves; the examiner asserts the combined lower surface (proximal face) and upper surface (distal face) of the membrane 
Before the effective filing date of applicant’s invention, it would have been obvious to seal the flow regulating and stopping member to the connector as claimed in claims 5, 7-10 for the advantage of providing a proper connecting, thus ensuring the membrane does not come unseated upon use and allowing the device to function properly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,814,433 discloses an ink jet cartridge, including serrated edges within the fluid flow area of the ink in order to break up the surface tension of the ink and prevent the formation of large bubbles or prevent migration of air bubbles to the outlet passage.  See abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A SNYDER/Examiner, Art Unit 3783            
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783